         Case 3:19-cv-01953-JAM Document 36 Filed 02/17/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 MYSTIC DAYS, LLC,
      Plaintiff,

        v.                                                   No. 3:19-cv-01953 (JAM)

 CHHATRALA MYSTIC, LLC, et al.,
     Defendants.

                         ORDER DENYING MOTION TO DISMISS

       This lawsuit involves claims arising from the sale of a Days Inn franchise hotel in Mystic,

Connecticut. According to the complaint, one of the defendants—Shivam Patel—fraudulently

caused the hotel to be advertised for sale by means of a false representation that the hotel was

undergoing remodeling and renovation.

       Patel lives in California, and he has moved to dismiss for lack of personal jurisdiction. He

claims that the courts of Connecticut have no jurisdiction over him because he never came to

Connecticut for any of his business dealings with respect to the hotel and also because any

business dealings he engaged in with respect to the hotel were in a corporate capacity rather than

a personal capacity.

       I will deny his motion. First, I conclude that Patel is subject to service of process under

Connecticut’s long-arm jurisdiction statute. See Conn. Gen. Stat. § 52-59b(a). Even if Patel never

journeyed to Connecticut, the allegations and evidence of his involvement in the management

and alleged fraudulent sale of a hotel property in Connecticut is enough to qualify this action as

one that involves a claim arising from the transaction of business in Connecticut. See Conn. Gen.

Stat. § 52-59b(a)(1). Although Patel invokes the “fiduciary shield” doctrine to argue that he

cannot be personally subject to suit for actions that he took on behalf of his company, I conclude




                                                 1
         Case 3:19-cv-01953-JAM Document 36 Filed 02/17/21 Page 2 of 12




that Connecticut law does not recognize the fiduciary shield doctrine as a limitation on the scope

of its long-arm jurisdiction statute.

        Second, I conclude that the exercise of jurisdiction over Patel would not violate

constitutional due process. Having allegedly enmeshed himself in the management and sale of a

hotel property that is located in Connecticut, Patel could reasonably anticipate that he would be

subject to the jurisdiction of Connecticut courts for causes of action arising from this activity

involving real property in Connecticut.

                                          BACKGROUND

        The plaintiff is a limited liability company named Mystic Days, LLC (“Mystic”). The

three defendants include two limited liability companies—Chhatrala Mystic, LLC (“Chhatrala”)

and Kherva, LLC (“Kherva”)—as well as Patel, who is alleged to be a member of both Chhatrala

and Kherva.

        According to the third amended complaint, Mystic bought the hotel property from

Chhatrala in April 2018 for $5.8 million. Doc. #17 at 4. The complaint alleges in relevant part

that Patel “at all times represented to [Mystic] that the hotel was under renovations” and that

Mystic relied on these representations when buying the hotel. Ibid. But Mystic later learned that

the hotel was not under renovation and required renovations which would cost Mystic about

$650,000. Id. at 5. Patel allegedly “caused the hotel to be advertised for sale as a ‘current

remodel and renovation underway,’” advertising representations that he knew at the time to be

false. Ibid.

        Patel now moves to dismiss for lack of personal jurisdiction under Fed. R. Civ. P.

12(b)(2). He argues that he did not have sufficient contacts with Connecticut to permit a court to

exercise jurisdiction over him in Connecticut.



                                                 2
          Case 3:19-cv-01953-JAM Document 36 Filed 02/17/21 Page 3 of 12




                                                  DISCUSSION

        Rule 12(b)(2) of the Federal Rules of Civil Procedure allows a defendant to move to

dismiss for lack of personal jurisdiction. As the Second Circuit has explained, there are generally

three reasons why a federal court may lack personal jurisdiction over any particular defendant.

First, the defendant may not have been served with process in technical compliance with the

procedures required for serving a summons and complaint. Second, if the defendant lives outside

the State where the federal court is located, he may not be subject under state law to the “long-

arm” jurisdiction of the courts of that State. Third, the exercise of jurisdiction over a defendant

who lives outside the State where a court is located may not comport with constitutional

principles of fairness and due process. See generally U.S. Bank Nat’l Ass’n v. Bank of Am. N.A.,

916 F.3d 143, 149 (2d Cir. 2019); Reich v. Lopez, 858 F.3d 55, 63 (2d Cir. 2017); Waldman v.

Palestine Liberation Org., 835 F.3d 317, 327 (2d Cir. 2016).

        Here, Patel does not meaningfully dispute the technical validity of the manner in which

he was served with process. 1 Instead, he argues that he was not subject to service of process

under Connecticut’s long-arm statute and that it would otherwise violate constitutional due

process if he were required to defend against this lawsuit in Connecticut. I will consider these

two arguments in turn.




1
  Because Mystic was unable to personally serve Patel, I granted its motion to allow service of process on Patel by
publication. Doc. #23. Patel’s motion to dismiss does not challenge the propriety of this order. It suggests only in
passing that the certificate of service “failed to confirm that a copy of the [complaint] had been mailed to Patel,”
Doc. #27 at 12, when in fact the docket reflects that a copy of the complaint and the docket sheet were mailed by
first-class mail to the addresses listed in Mystic’s supporting affidavit, Doc. #24 at 1, as required by my order
authorizing service by publication with mailing to Patel at his three known addresses in California, Doc. #23. More
generally, the legal argument in Patel’s motion to dismiss focuses solely on the Connecticut long-arm statute and
principles of constitutional due process; because Patel fails to make any legal argument to challenge the procedural
propriety of the manner in which he was served with process, I conclude that any such claim of technical defect has
been waived.

                                                         3
         Case 3:19-cv-01953-JAM Document 36 Filed 02/17/21 Page 4 of 12




       Connecticut long-arm statute

       A long-arm statute allows the courts of one State to exercise jurisdiction over individuals

or entities that are residents or citizens of another State. Although long-arm statutes may be

creations of state law, they matter to federal courts because the Federal Rules of Civil Procedure

generally condition the “establish[ing of] personal jurisdiction over a defendant” on whether the

defendant “is subject to the jurisdiction of a court of general jurisdiction in the state where the

district court is located.” Fed. R. Civ. P. 4(k)(1)(A).

       Among other grounds, Connecticut’s long-arm statute allows for the exercise of

jurisdiction “[a]s to a cause of action arising from” the act of a “nonresident individual ... who in

person or through an agent ... [t]ransacts any business within the state.” Conn. Gen. Stat. § 52-

59b(a)(1). Thus, as the Connecticut Supreme Court has noted, “a court possesses personal

jurisdiction over a nonresident individual with respect to a cause of action arising from any

business transacted in this state by that individual.” Ryan v. Cerullo, 282 Conn. 109, 118 (2007).

The transaction of business for purposes of the long-arm statute may “embrace a single

purposeful business transaction,” and even “a nonresident individual who has not entered this

state physically nevertheless may be subject to jurisdiction in this state under § 52–59b(a)(1) if

that individual has invoked the benefits and protection of Connecticut’s laws by virtue of his or

her purposeful Connecticut related activity.” Id. at 119, 120 (internal citations omitted).

       Although Patel insists that he never came to Connecticut for any reason related to the

Days Inn in Mystic, the record before me sufficiently shows that—regardless whether he ever

entered Connecticut—the fraud claim against him arises from his transacting of business here in

Connecticut. This record includes numerous emails during the course of negotiations to sell the

hotel in which he described his active participation in the management of the Days Inn. Patel



                                                  4
           Case 3:19-cv-01953-JAM Document 36 Filed 02/17/21 Page 5 of 12




stated in one email that he has been “actively managing the subject property since August 2013.”

Doc. #31-1 at 23. In another email, Patel listed the Days Inn in Mystic as one of the properties he

“owns and manages.” Id. at 28. And in yet another email that was sent in response to a request

for information about “[h]ow active are you involved in the property,” Patel listed numerous

“responsibilities” that he undertakes from California, including bookkeeping, tax preparation,

payroll, occupancy tax, human resources, budgeting, and renovation management for the hotel

building. Id. at 29. 2

         The record further shows that Patel played an active role in the negotiations to sell the

hotel. He entered into sales negotiations on behalf of the selling entity beginning in December

2017 with Christopher Capozzoli, who was acting on behalf of the buying entity. Doc. #31-1 at 2

(¶ 9). The negotiations involving Patel extended for several months. Id. at 2-7. As relevant to the

claim that Patel engaged in fraud with respect to misrepresenting the hotel’s renovations, among

the documents Patel provided to Capozzoli was a list of renovations and costs. Id. at 3 (¶ 14) &

18.

         All in all, the record shows that Patel was transacting business in Connecticut by reason

of his active management and effort to sell a hotel property that was located in Connecticut.

Indeed, a critical fact here is that both the claim and business activity at issue involved the sale of

real property in Connecticut. Whenever parties negotiate the sale of real property that is located

in Connecticut, they inevitably count on the protection of Connecticut law with respect to the

transaction in a manner that qualifies the activity as the transaction of business in Connecticut. If

the claim in a lawsuit arises from this business activity, then it is enough to meet the requirement



2
 Patel also stated in this email that he has been responsible for “[v]isits” to the hotel building “prior to Franchise
QA,” Doc. #31-1 at 29, a statement that contradicts his own declaration that he has “never traveled to Connecticut
for business.” Doc. #28 at 6.

                                                           5
           Case 3:19-cv-01953-JAM Document 36 Filed 02/17/21 Page 6 of 12




of Conn. Gen. Stat. § 52-59b(a)(1) that the cause of action arises from the transaction of any

business in Connecticut.

         The Connecticut Supreme Court’s decision in Zartolas v. Nisenfeld, 184 Conn. 471

(1981) is instructive. The issue there was whether a defendant who was in Iowa when he

executed a warranty deed for real property located in Connecticut could be said for purposes of

the Connecticut long-arm statute to be transacting business in Connecticut. The court said yes. It

reasoned that “[b]y owning land in Connecticut the defendants invoked the benefits and

protection of Connecticut’s laws of real property, including as an incident of ownership the right

to sell the property,” and “the fundamental incidents of this warranty deed [for land in

Connecticut] render the defendants’ purposeful execution of it [while the defendants were in

Iowa] a ‘transaction of any business within this state’” under Conn. Gen. Stat. § 52-59b(a)(1). Id.

at 475-76.

         The same reasoning applies here. Notwithstanding that Patel may have been in California

when he engaged in his management of and negotiations to sell the hotel, the location of the

hotel property in Connecticut meant that he was transacting business in Connecticut. The very

nature of a deal to sell a piece of real property in Connecticut meant that he “invoked the benefits

and protection of Connecticut’s laws by virtue of his or her purposeful Connecticut related

activity.” Ryan, 282 Conn. at 120 (citations omitted).3

         Patel makes a conclusory objection to the authenticity of the emails and documents

submitted by Mystic. Doc. #32 at 11. But he does not suggest that these documents were

fabricated or claim that he never sent the many emails at issue. At this early pleadings stage of


3
  It is telling as well that an alternative ground for personal jurisdiction under the Connecticut long-arm statute is if
the cause of action arises from the act of a person who “owns, uses or possesses any real property situated within the
state.” Conn. Gen. Stat. § 52-59b(a)(4). Because Mystic does not urge this ground for long-arm jurisdiction, I have
no occasion to consider it at this time.

                                                           6
           Case 3:19-cv-01953-JAM Document 36 Filed 02/17/21 Page 7 of 12




the litigation, Mystic has more than carried its factual burden. “Where, as here, a court relies on

pleadings and affidavits, rather than conducting a full-blown evidentiary hearing, the plaintiff

need only make a prima facie showing that the court possesses personal jurisdiction over the

defendant,” and “[i]n assessing whether the plaintiff has made that showing, the court must

construe the pleadings and affidavits in the light most favorable to the plaintiff, resolving all

doubts in its favor.” JCorps Int’l, Inc. v. Charles & Lynn Schusterman Family Found., 828 F.

App’x 740, 742 (2d Cir. 2020) (internal quotations and brackets omitted). 4

         Patel further argues that any involvement he had with the hotel was not in his personal

capacity but in his corporate capacity as one of several members of Chhatrala. Doc. #32 at 4. To

this end, he invokes the “fiduciary shield” doctrine—a rule that exempts a non-resident

individual from being subject to local jurisdiction for actions that the non-resident individual

took in a corporate representative capacity. See generally Robert A. Koenig, Personal

Jurisdiction and the Corporate Employee: Minimum Contacts Meet the Fiduciary Shield, 38

Stan. L. Rev. 813 (1986).

         Federal and state courts in Connecticut have divided on the question of whether the

fiduciary shield doctrine applies to the Connecticut long-arm jurisdiction statute. 5 Because the




4
 See also Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 84 (2d Cir. 2013) (discussing the
“considerable procedural leeway” of a district court to consider evidence with respect to a motion to dismiss under
Fed. R. Civ. P. 12(b)(2) for lack of personal jurisdiction and noting that “[p]rior to discovery, a plaintiff challenged
by a jurisdiction testing motion may defeat the motion by pleading in good faith, legally sufficient allegations of
jurisdiction”). If there is indeed some basis to dispute the validity or admissibility of the documentary materials
submitted by Mystic, then Patel may proceed after conducting discovery by way of motion for summary judgment
under Fed. R. Civ. P. 56 or by way of request for an evidentiary hearing on the issue of personal jurisdiction. See id.
at 85.
5
 Compare Ferrara v. Munro, 585 B.R. 269, 287-88 (D. Conn. 2018) (applying the rule and citing cases); Cadle Co.
v. Sydorowycz, 2001 WL 1336375, at *4 (Conn. Super. Ct. 2001) (same), with Hybrid Athletics, LLC v. Hylete,
LLC, 2019 WL 4143035, at *5 (D. Conn. 2019) (declining to apply the rule and citing cases); Under Par Assocs.,
LLC v. Wash Depot A., Inc., 47 Conn. Supp. 319 (2001) (same).

                                                           7
         Case 3:19-cv-01953-JAM Document 36 Filed 02/17/21 Page 8 of 12




Connecticut Supreme Court has yet to address the question, I must predict how it would rule on

this issue of state law. See Yukos Capital S.A.R.L. v. Feldman, 977 F.3d 216, 241 (2d Cir. 2020).

       I predict for several reasons that the Connecticut Supreme Court would decline to apply

the fiduciary shield doctrine to limit the scope of the Connecticut long-arm statute. To start, the

plain words of the long-arm statute do not recognize any distinction between actions that a

person takes in their personal capacity and actions that they take in their corporate capacity; the

long-arm statute conditions the exercise of personal jurisdiction simply on whether a cause of

action arises from an individual’s “[t]ransact[ing] any business within the state.” Conn. Gen.

Stat. § 52-59b(a)(1). The most natural reading of these words is that long-arm jurisdiction

extends over any person who transacts business in Connecticut without regard to whether the

person is transacting business on behalf of a company or some other entity or principal.

        The Connecticut long-arm statute is patterned on New York’s long-arm statute, see

Zartolas, 184 Conn. at 474, and New York’s highest court has in turn convincingly rejected the

fiduciary shield doctrine as a limitation on New York’s long-arm statute. See Kreutter v.

McFadden Oil Corp., 71 N.Y.2d 460 (1988). The New York Court of Appeals reasoned in part

that “[n]othing in the statute’s language or the legislative history relating to it suggests that the

Legislature intended to accord any special treatment to fiduciaries acting on behalf of a

corporation or to insulate them from long-arm jurisdiction for acts performed in a corporate

capacity.” Id. at 470.

        The New York Court of Appeals noted as well that the rule is not “necessary as a matter

of fairness,” because “[t]he equitable concerns which motivated development of the doctrine are

amply protected by constitutional due process requisites which guarantee that jurisdiction over a

nonresident will be sustained only when the demand for his presence is reasonable and consistent



                                                   8
         Case 3:19-cv-01953-JAM Document 36 Filed 02/17/21 Page 9 of 12




with notions of fair play and substantial justice.” Ibid. The court explained how the U.S.

Supreme Court has “held that it is constitutionally permissible to subject an individual

participating in a transaction in a foreign State to long-arm jurisdiction even though his contacts

with the forum were made in a corporate capacity.” Id. at 471 (citing Calder v. Jones, 465 U.S.

783, 790 (1984) and Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 781 n.13 (1984)).

       Thus, as the D.C. Circuit has recently ruled, “courts cannot ignore contacts made by the

individual just because they were made in his or her capacity as an employee or corporate

officer.” Urquhart-Bradley v. Mobley, 964 F.3d 36, 46 (D.C. Cir. 2020). “Contacts are contacts

and must be counted,” and “the Due Process Clause does not incorporate the fiduciary shield

doctrine.” Ibid.

       On top of all this, “[i]t is well settled under Connecticut law that when an officer of a

corporation makes fraudulent misrepresentations he is personally liable, regardless of whether or

not he was acting in his corporate capacity.” Wise v. Lincoln Logs, Ltd., 889 F. Supp. 549, 553

(D. Conn. 1995); Scribner v. O’Brien, Inc., 169 Conn. 389, 404 (1975) (same). If that is true,

why would it make sense to construe the Connecticut long-arm statute to embrace a principle of

jurisdictional limitation on grounds that Connecticut rejects as a matter of substantive liability

law? It makes no sense at all.

       Accordingly, I conclude that Mystic has adequately established a basis for long-arm

jurisdiction over Patel pursuant to Conn. Gen. Stat. § 52-59b(a)(1). The fiduciary shield doctrine

does not apply. In light of these conclusions, I need not consider any alternative grounds that

might apply under the Connecticut long-arm statute.




                                                 9
        Case 3:19-cv-01953-JAM Document 36 Filed 02/17/21 Page 10 of 12




        Constitutional due process

        I next consider whether the exercise of personal jurisdiction over Patel would be fair and

reasonable consistent with constitutional due process. A defendant is not subject to a lawsuit in a

particular forum unless the defendant has some connection to the territory that delimits the forum

court’s jurisdiction. See generally Int’l Shoe Co. v. Washington, 326 U.S. 310 (1945). Thus, “due

process requires only that in order to subject a defendant to a judgment in personam, if he be not

present within the territory of the forum, he have certain minimum contacts with it such that the

maintenance of the suit does not offend traditional notions of fair play and substantial justice.”

Id. at 316 (cleaned up).

        In recent years, the Supreme Court has refined the “minimum contacts” inquiry of

International Shoe to require that there be a basis for either general jurisdiction or specific

jurisdiction over a defendant. For there to be general jurisdiction, a defendant must be domiciled

or essentially at home within the court’s territorial district. Alternatively, for there to be specific

jurisdiction, the lawsuit must arise from or be related to the defendant’s contacts with the court’s

territorial district. See generally Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773,

1779-81 (2017).

        Because it is undisputed that there is no general jurisdiction over Patel in Connecticut, the

relevant inquiry here is whether there are grounds for the exercise of specific jurisdiction. “In

order for a court to exercise specific jurisdiction over a claim, there must be an affiliation

between the forum and the underlying controversy, principally, an activity or an occurrence that

takes place in the forum State,” and “[w]hen there is no such connection, specific jurisdiction is

lacking regardless of the extent of a defendant’s unconnected activities in the State.” Id. at 1781




                                                  10
        Case 3:19-cv-01953-JAM Document 36 Filed 02/17/21 Page 11 of 12




(cleaned up). Put differently, “the defendant’s suit-related conduct must create a substantial

connection with the forum State.” Walden v. Fiore, 571 U.S. 277, 284 (2014).

        The record here shows specific jurisdiction. Patel’s suit-related conduct is his alleged

causing of a misrepresentation with respect to the sale of real property in Connecticut. This was

suit-related conduct that bears a substantial connection to Connecticut.

        As the Second Circuit has explained, “the exercise of jurisdiction must be reasonable

under the circumstances,” and a court must consider “whether the assertion of personal

jurisdiction would comport with fair play and substantial justice.” U.S. Bank, 916 F.3d at 150,

151 (internal quotations omitted). When making this evaluation, a court may consider principles

of foreseeability—that is, if “the defendant’s conduct and connection with the forum State are

such that he should reasonably anticipate being haled into court there.” Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 474 (1985) (quoting World-Wide Volkswagen Corp. v. Woodson, 444

U.S. 286, 297 (1980)). A defendant should “reasonably anticipate” such litigation when there is

“some act by which the defendant purposefully avails itself of the privilege of conducting

activities within the forum State, thus invoking the benefits and protections of its laws.” Id. at

474-75 (quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)).

        The record here shows that it would be reasonable for a court in Connecticut to exercise

jurisdiction over Patel. Having involved himself in both the management of and negotiations for

the sale of a hotel in Connecticut, Patel could hardly be surprised to find that he might be subject

to a lawsuit in Connecticut arising from these very activities. Although Patel complains that it

will be burdensome to defend an action in a court that is 3,000 miles away from his home in

California, this distance has not deterred him for years from managing a hotel that is just as far

away.



                                                 11
        Case 3:19-cv-01953-JAM Document 36 Filed 02/17/21 Page 12 of 12




        Patel argues that his emails were sent to Capozzoli, who was in Massachusetts, not

Connecticut. And he argues that much of the sales negotiations occurred even prior to the

creation of plaintiff Mystic as a corporate entity. These are collateral details that do not detract

from the salient fact for jurisdictional purposes that all of Patel’s dealings at issue in this lawsuit

had to do with a hotel he helped to manage and sell that was located in Connecticut.

        As part of the reasonableness inquiry, I have also considered additional factors including

“[1] the burden on the defendant; [2] the interests of the forum State; … [3] the plaintiff’s

interest in obtaining relief; … [4] the interstate judicial system’s interest in obtaining the most

efficient resolution of controversies; and [5] the shared interest of the several States in furthering

fundamental substantive social policies.” Chloe v. Queen Bee of Beverly Hills, LLC, 616 F.3d

158, 173 (2d Cir. 2010) (quoting Asahi Metal Indus. Co. Ltd. v. Superior Court of California,

Solano Cty., 480 U.S. 102, 113 (1987) (punctuation and ellipses added)). I find on balance that

these factors weigh in favor of requiring Patel to defend against this lawsuit in Connecticut.

                                            CONCLUSION

        For the reasons stated above, the Court DENIES defendant Shivam Patel’s motion to

dismiss for lack of personal jurisdiction (Doc. #26).

       It is so ordered.

       Dated at New Haven this 17th day of February 2021.

                                                        /s/ Jeffrey Alker Meyer
                                                        Jeffrey Alker Meyer
                                                        United States District Judge




                                                  12
